                               UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF CALIFORNIA


  BRIAN K. NYGAARD,                                   Case No. 16-cv-02184-VC
                  Plaintiff,
                                                      ORDER DENYING REQUEST FOR
           v.                                         CONTINUANCE
  PROPERTY DAMAGE APPRAISERS,                         Re: Dkt. No. 60
  INC.,
                  Defendant.


        The parties’ request to continue the telephonic case management conference is denied.

Brian Nygaard is ordered to participate in the case management conference. Suzanne Alves is

ordered to use best efforts to ensure that her client is on the line for the conference call.

        IT IS SO ORDERED.

Dated: January 30, 2020
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
